OPINION — AG — ** APPROPRIATE WATERS — WATERS AND STREAMS ** AN APPLICANT INTENDS TO APPROPRIATE THE WATERS OF DELAWARE CREEK IN OSAGE COUNTY. THE APPLICANT DOES 'NOT' PROPOSE TO DEVELOP WATER POWER AND THAT, ALTHOUGH A HYDROGRAPHIC SURVEY OF SAID STREAM HAS BEEN COMPLETED, AS PROVIDED FOR IN 82 Ohio St. 11 [82-11], THERE HAS BEEN NO COURT TO ADJUDICATE ALL RIGHTS TO USE OF SAID WATER OF SAID STREAM AS PROVIDED FOR IN 82 Ohio St. 12 [82-12] — 82 Ohio St. 14 [82-14] . . . WHAT RIGHT, IF ANY, DOES SAID APPLICANT GAIN BY THE OKLAHOMA PLANNING RESOURCES BOARD APPROVAL OF THIS APPLICATION ? . . . MAY THE BOARD REQUIRE A DETAILED FINANCIAL STATEMENT FROM SUCH APPLICANT ? . . . SINCE THERE HAS BEEN NO COURT ADJUDICATION OF THE RIGHTS TO USE THE WATER OF SAID STREAM AS PROVIDED IN 82 Ohio St. 12 [82-12] TO 82 Ohio St. 14 [82-14], YOUR BOARD HAS 'NO' AUTHORITY AT THIS TIME (1948) TO APPROVE SAID APPLICATION. (IRRIGABLE LANDS, SURVEY, DEVELOPMENT) CITE: 82 Ohio St. 11 [82-11] (GEORGE T. MONTGOMERY)